Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors hopTo Inc Campbell, California We hereby consent to the incorporation by reference in the Prospectus, constituting a part of this Registration Statement on Form S-1, of our report dated April 1, 2013, relating to the consolidated financial statements of hopTo Inc (formerly known as GraphOn Corporation), appearing in the Annual Report on Form 10-K and Amendment No. 1 to the Annual Report on Form 10-K for the year ended December 31, 2012. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Macias Gini & O’Connell LLP Macias Gini & O’Connell LLP Walnut Creek, California January 30, 2014
